IN THE
                         TENTH COURT OF APPEALS

                               No. 10-11-00085-CV

             IN THE INTEREST OF T.E. AND A.E., CHILDREN



                     From the County Court at Law No. 1
                            Brazos County, Texas
                     Trial Court No. 05-02679-CVD-CCL1


                         MEMORANDUM OPINION


      Appellant has filed a motion to dismiss this appeal as moot. See TEX. R. APP. P.

42.1(a)(1). Dismissal of this appeal would not prevent a party from seeking relief to

which it would otherwise be entitled.     The motion is granted, and the appeal is

dismissed.


                                              REX D. DAVIS
                                              Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 3, 2013
[CV06]